CONNOR, District Judge.
The plaintiff filed notice of appeal from a judgment of February 8, 1951, and this petition prays leave to proceed in forma pauperis, relieved of the obligation of prepayment of fees and costs of prosecution, and of posting an appeal bond in the full amount. The accompanying affidavit sets forth that the plaintiff desires to perfect his appeal, which he believes to be meritorious, and that the estate is without assets.
In re American Mounting and Die Cutting Company, 8 Cir., 126 F.2d 419, is sufficient authority for the denial of this petition. There is no showing here made that the creditors who will benefit if the appeal i.s successful are financially unable to defray the necessary expense and furnish a proper and sufficient appeal bond. The statute, 28 U.S.C. § 1915, directs that those who invoke the beneficial use of this grant shall furnish a poverty affidavit, stating facts to show inability to meet the financial burden involved. Chetkovich v. United States, 9 Cir., 47 F.2d 894; Carter v. Kurn, 8 Cir., 120 F.2d 261. This requirement not having been met, the petition must be denied, and it is so ordered.